PER CURIAM.
Rejecting the only point which challenges the defendant’s first degree murder and robbery convictions, we find no abuse of discretion in the trial court’s announcement that final arguments for each side would be limited to one and one-quarter hours, and rejecting defense counsel’s request for two hours instead. See Baker v. State, 241 So.2d 683 (Fla.1970). See generally Foster v. State, 464 So.2d 1214 (Fla. 3d DCA 1984). While the trial was a relatively lengthy one, the record shows that counsel fully argued his position, was not interrupted or restricted in doing so, and neither sought additional time below at the end of his argument nor has suggested here what more he would have said if he had been granted it. Compare Hickey v. State, 484 So.2d 1271 (Fla. 5th DCA 1986) (thirty minute limit in murder case unreasonable when counsel requested one hour and was cut off at thirty minutes while attempting to argue further), review denied, 492 So.2d 1335 (Fla.1986).
We also find no error in departing upwards from the guidelines on the robbery charge on the basis of the first degree murder conviction. Smith v. State, 454 So.2d 90 (Fla. 2d DCA 1984).
Affirmed.